PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Cadotte, Jr. et al.
Application No. 15/504,553
Filed: February 16, 2017
For: PIPETTE TIPS WITH ENHANCED ATTRIBUTES AND METHODS FOR MANUFACTURING
:
:
:
:	DECISION ON PETITION
:
:
:






This is a decision on the petition under 37 CFR 1.137(b), which is being treated under the unintentional provisions of 37 CFR 1.137(a), filed January 26, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the final Office action mailed July 8, 2020, which set a shortened statutory period for reply of three (3) months.  A two (2) month extension of time under the provisions of 37 CFR 1.136(a) was obtained on 
December 4, 2020.  Accordingly, the application became abandoned on December 9, 2020.  A Notice of Abandonment was mailed January 22, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) and fee of $2000, and the submission required by 37 CFR 1.114;  (2) the petition fee of $2100; and (3) an adequate statement of unintentional delay.

37 CFR 1.137(b)(4) requires a statement that “the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional.”  Since the statement appearing in the petition varies from the language required 
by 37 CFR 1.137(b)(4), the statement is being construed as the required statement.  Petitioner must notify the Office if this is not a correct reading of the statement appearing in the petition.

This application is being referred to Technology Center Art Unit 1798 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.

Telephone inquiries concerning this decision should be directed to the Felicia Jenkins at 
(571) 272-0986.



/ANDREA M SMITH/
Andrea Smith
Lead Paralegal Specialist, Office of Petitions